 

EXHIBIT 10.1

 



EMPLOYMENT AGREEMENT

 

 

This Employment Agreement (“Agreement”) is entered into and made to be effective
as of September 1, 2013 (the “Effective Date”) by and between DGSE Companies,
Inc. (formerly Dallas Gold & Silver Exchange, Inc.), a Nevada corporation (the
“Company”), and Christopher Brett Burford, an executive employee of the Company
(“Executive”) (collectively, the “Parties”).

 

Whereas, the Company desires to employ Executive as its Chief Financial Officer
in order to provide the necessary leadership and senior management skills that
are important to the Company, and believes that retaining Executive’s services
and business expertise are of material importance to the Company and its
shareholders;

 

Whereas, Executive is willing to accept such employment with the Company in
accordance with the terms and conditions set forth in this Agreement; and

 

Now, Therefore, in consideration of the foregoing recitals and the mutual
agreements contained herein, the Parties agree as follows:

 

1.Definitions. The following capitalized terms shall have the meanings set forth
below.

 

1.1   “Board” shall mean the Board of Directors of the Company.

 

1.2   “Cause” shall mean any of the following: (i) conviction of a felony
involving dishonest acts during the term of this Agreement; (ii) any willful and
material misapplication by Executive of the Company’s funds or any other
material act of dishonesty committed by Executive; (iii) Executive’s willful and
material breach of this Agreement or willful and material failure to
substantially perform his duties hereunder (other than any such failure
resulting from mental or physical illness) after written demand for substantial
performance is delivered by the Board which specifically identifies the manner
in which the Board believes Executive has not substantially performed his duties
and Executive fails to cure his nonperformance. Executive shall not be deemed to
have been terminated for Cause without first having been (i) provided written
notice of not less than thirty (30) days setting forth the specific reasons for
the Company’s intention to terminate for Cause, (ii) an opportunity for
Executive, together with his counsel, to be heard before the Board, and (iii)
delivery to Executive of a notice of termination from the Board stating that a
majority of the Board of Directors found, in good faith, that Executive had
engaged in the willful and material conduct referred to in such notice. For
purposes of this Agreement, no act, or failure to act, on Executive’s part shall
be considered “willful” unless done, or omitted to be done, by Executive in bad
faith and without reasonable belief that Executive’s action or omission was in
the best interest of the Company.

 

1.3   “Change of Control” shall occur if (i) any “person” (as such term is used
in Section 13(d) and 14(d)(2) of the Securities Exchange Act of 1934), other
than NTR Metals, LLC, a Texas limited liability company (“NTR”), Ohio Precious
Metals, LLC (“OPM”) and/or Elemetal, LLC (“Elemetal”), becomes the beneficial
owner, directly or indirectly, of securities of the Company representing twenty
percent (20%) or more of the combined voting power of the Company's
then-outstanding securities, (ii) starting January 1, 2014, during any period of
twelve (12) months, individuals who constitute the Board at the beginning of
such period cease for any reason to constitute a majority of the Board thereof,
(iii) NTR, OPM and/or Elemetal, individually or collectively, become the
beneficial owner, in the aggregate, directly or indirectly, of securities of the
Company representing seventy percent (70%) or more of the combined voting power
of the Company's then outstanding securities, (iv) a person (as defined in
clause (i) above) acquires (or has acquired during the twelve (12) month period
ending on the date of the most recent acquisition by such person or group of
persons) gross assets of the Company that have an aggregate fair market value
greater than or equal to over fifty percent (50%) of the fair market value of
all of the gross assets of the Company immediately prior to such acquisition or
acquisitions.

 



Page 1

 



  

1.4   “COBRA” shall mean the Consolidated Omnibus Reconciliation Act of 1985.

 

1.5   “Confidential Information” shall mean trade secrets, confidential or
proprietary information, and all other information, documents or materials,
owned, developed or possessed by the Company, or its predecessors and
successors, that is not generally known to the public. Confidential Information
includes, but is not limited to, customer lists, financial information, business
plans, product cost or pricing, information regarding future development,
locations or acquisitions, personnel records and software programs. Confidential
Information shall not include any information (i) that is or becomes generally
publicly available (other than as a result of violation of this Agreement by
Executive), (ii) that Executive receives on a nonconfidential basis from a
source (other than the Company) that is not known by him to be bound by an
obligation of secrecy or confidentiality to the Company, or (iii) that was in
the possession of Executive prior to disclosure by the Company.

 

1.6   “Employment Term” shall mean the period during which Executive is employed
by the Company pursuant to this Agreement, including the Initial Term and any
Renewal Terms as defined in Section 2 below.

 

1.7   “Incapacity,” with respect to Executive, shall mean that Executive (i) is
unable to engage in any substantial gainful activity by reason of any
medically-determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, or (ii) is, by reason of any medically-determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three (3)
months under an accident and health plan covering employees of the Company. The
determination of the existence of the Executive’s Incapacity shall be made by
the Board in accordance with Section 409A of the Code.

 

1.8   “Termination Date” shall mean the earlier of (i) the date of expiration of
the Initial Term or any Renewal Term, as applicable, and (ii) if the Executive’s
employment is terminated (a) by his death, the date of his death, or (b) by his
Incapacity or otherwise pursuant to the provisions of Section 7.1(b)-(e), as
applicable, the date on which the Executive’s employment with the Company
actually terminates.

 



Page 2

 

  

2.Initial Employment Term and Renewal Terms.

 

2.1   Initial Term. The initial term of this Agreement (“Initial Term”) shall
begin immediately upon the Effective Date and shall continue through the Third
(3nd) anniversary thereof, subject to automatic extension as provided below and
unless terminated earlier in accordance with Section 7 below.

 

2.2   Renewal. Beginning with the third (3nd) anniversary of the Effective Date
and continuing with each anniversary date thereafter, the Employment Term shall
automatically be extended in additional, successive one-year increments
(“Renewal Term(s)”), unless Executive or the Company provide written notice not
less than 120 days prior to the expiration of the Initial Term or any Renewal
Term of his/its intention to not renew the Agreement.

 

3.Duties.

 

3.1   Executive agrees to perform the duties of Chief Financial Officer of the
Company. Executive shall render such services as are described for such
positions in the Company’s Bylaws, including senior management responsibilities
of all public company reporting and filing matters, all financial and accounting
matters, all human resource matters, and other additional duties as may from
time to time be assigned to Executive by the Chief Executive Officer or the
Board.

 

3.2   While employed pursuant to this Agreement, Executive shall obey the lawful
directions of the Chief Executive Officer and the Board and shall use his best
efforts to promote the interests of the Company and to maintain and promote the
reputation thereof. During the Employment Term, Executive may from time to time
engage in any businesses or activities that do not compete directly and
materially with the Company and any of its subsidiaries, provided that such
businesses or activities do not materially interfere with his performance of the
duties assigned to him in compliance with this Agreement by the Board or any
duly authorized committee thereof. Executive is specifically permitted to (i)
invest his personal assets as a passive investor in such form or manner as will
not contravene the best interests of the Company and (ii) serve as an officer,
director, trustee, or otherwise participate in educational, welfare, social,
charitable, religious, and civic organizations, (iii) serve as a director, for
other public or private organizations, with the knowledge and express written
permission of the Chief Executive Officer and the Board, and only to the extent
that it does not interfere with the performance of Executive’s responsibilities
to the Company.

 

3.3   The Parties agree that during the Employment Term, Executive shall be
based in Dallas, Texas and may not be assigned to another location outside the
Dallas-Fort Worth metropolitan area. Should the Company elect to relocate or
transfer Executive to a location that is outside the Dallas-Fort Worth
metropolitan area and otherwise not acceptable to Executive, Executive shall
have the option to terminate this Agreement with Good Reason as defined in
Section 7.3 below.

 



Page 3

 

  

4.Compensation and Benefits.

 

4.1   Salary. As compensation for the performance of services to the Company,
the Company shall pay Executive an annual salary of at least Three Hundred
Thousand Dollars ($300,000) (said amount, together with any periodic increases,
referred to as “Salary”). The Salary shall be payable in equal bi-weekly
installments, subject only to such payroll and withholding deductions as may be
required by law and other deductions applied generally to employees of the
Company for employee benefits. The Board shall review Executive’s overall annual
compensation at least annually, and Executive’s Salary may be increased by the
Board from time to time by an amount that, in the opinion of the Board, is
justified by Executive’s performance.

 

4.2  Bonus. Executive shall be entitled to receive an annual Performance Bonus
from the Company upon the conclusion of each calendar year occurring during the
Employment Term (each a "Performance Bonus") in an amount equal to 25% of his
then existing Salary paid as a lump-sum on or before March 31st of each calendar
year for the prior calendar. Payment of Performance Bonus will be based upon
achievement of performance goals mutually agreed by the Executive and the Chief
Executive Officer, and may be earned and paid on a proportional basis, based on
less than full achievement of agreed upon goals, with agreement of the Chief
Executive Officer and the Compensation Committee.

 

4.3   Medical Insurance Benefits. During the Employment Term, the Company shall
maintain hospitalization and medical insurance coverage on Executive and his
immediate family as may be provided by the Company for its senior executive
employees in accordance with the provisions of any such plans.

 

4.4   Other Employee Benefit Plans. Executive shall be eligible to participate
at a level commensurate with his position in any employee equity purchase plans
or programs that may be adopted for the benefit of the Company’s officers or
employees generally and in any employee fringe or other employee benefits and
pension and/or profit sharing plans that may be provided by the Company for its
senior executive employees in accordance with the provisions of any such plans,
as the same may be in effect from time to time.

 

4.5   Vacation and Leave of Absence. Executive shall be entitled to take a
minimum of four (4) weeks paid vacation per calendar year. Executive shall also
be entitled to all paid holidays and personal days given by the Company to its
senior executives.

 

4.6    Sick Leave and Disability. Executive shall be entitled to sick leave,
sick pay and disability benefits in accordance with any Company policy that may
be applicable to senior executive employees from time to time.

 

4.7   Expense Reimbursement. Upon Executive’s furnishing to the Company
customary and reasonable documentary support evidencing costs and expenses
incurred by him in the performance of his services and duties hereunder
(including, without limitation, travel and entertainment expenses), the Company
shall reimburse Executive for such costs and expenses in accordance with its
normal expense reimbursement policy.

  



Page 4

 



  

4.8   Other Executive Employee Benefits. During the Employment Term, Executive
shall be eligible to participate in any additional incentive compensation
benefit, insurance benefit, or other plan or arrangement of the Company now or
hereafter created for the benefit of executive employees of the Company.

 

5.Company Stock Plans. Executive shall be eligible to participate in such equity
incentive compensation plans as shall be established and maintained by the
Company from time to time.

 

6.Confidential Information. Executive hereby covenants, agrees and acknowledges
as follows:

 

6.1   Access to Confidential Information. During the Term of this Agreement
Executive will have access to Confidential Information of the Company.

 

6.2   Non-Disclosure and Non-Use. During the Employment Term Executive shall not
use or disclose, or make known for another’s benefit other than for the benefit
of the Company, any Confidential Information of the Company.

 

6.3   Return of Confidential Information. Executive agrees that, upon
termination of his employment with the Company for any reason, Executive shall
forthwith return to the Company all Confidential Information in whatever form
maintained (including, without limitation, computer discs and other electronic
media).

 

6.4   Survival. The obligations of Executive under this Section 6 shall, except
as otherwise provided herein, survive the termination of the Employment Term and
the expiration or termination of this Agreement.

 

7.Termination.

 

7.1   Termination of Employment. Executive’s employment hereunder shall be
terminated upon the occurrence of any of the following:

 

(a)    Incapacity or death of Executive;

 

(b)    The Company giving written notice to Executive that Executive’s
employment is being terminated for Cause as defined in Section 1.2 above;

 

(c)    The Company giving written notice to Executive that his employment is
being terminated without Cause or the Agreement is not being renewed following
expiration of the Initial Term or any Renewal Term(s);

 

(d)    Executive terminating his employment hereunder for Good Reason (as
defined in Section 7.3 below); or\

 

(e)    Executive terminating his employment hereunder for any reason whatsoever
(whether by reason of retirement, resignation, or otherwise), other than for
Good Reason, upon sixty (60) days’ written notice to the Company.

 



Page 5

 

  

7.2   Compensation following Termination.

 

(a)    Termination by Reason of Incapacity or Death. If Executive’s employment
relationship is terminated pursuant to Section 7.1(a) above due to Executive’s
Incapacity or death, then Executive (or in the event of Executive’s death,
Executive’s legal representative) will be entitled to those benefits that are
provided by retirement and benefits plans and programs specifically adopted and
approved by the Company for Executive that are earned and vested at the date of
termination due to death or Incapacity. In the event of Executive's Incapacity
or death, Executive (or in the event of Executive's death, Executive's legal
representative), even though no longer employed by the Company, shall continue
to receive the Salary in effect at the time of Executive's Incapacity or death
for one (1) year following the date of termination. Conversely, the Company can
instead fulfill this obligation through the purchase of a Company-funded life
insurance plan, that provides for life insurance benefits equal to or greater
than the Executive’s annual salary. Executive (or in the event of Executive’s
death, Executive’s legal representative), shall be entitled to receive payment
of an amount equal to a pro-rata share of the Annual Bonus paid to Executive for
the calendar year immediately preceding his termination, which amount shall be
paid within thirty (30) days from the date of termination. Executive’s immediate
family, to the extent that they are covered by Company sponsored life and health
benefits at the time of termination due to Executive’s Incapacity or death,
shall be entitled to continue such coverage, either directly provided by the
Company or via reimbursement of any COBRA payments required to maintain such
coverage, for a period not to exceed eighteen (18) months from the date of such
termination. Executive’s right to exercise stock options and Executive’s rights
in other stock plans, if any, shall remain governed by the terms and conditions
of the appropriate stock plan.

 

(b)    Termination by Company for Cause. The Company may terminate Executive for
Cause if he engages in any of the acts or omissions listed in the definition of
Cause set forth in Section 1.2 above. If the Company terminates Executive’s
employment for Cause pursuant to Sections 1.2 and 7.1(b) above, then all
compensation and benefits shall cease as of the date of termination other than:
(i) such amounts, if any, of Executive’s Salary as shall have accrued and remain
unpaid as of the date of such termination for Cause; and (ii) such other
amounts, if any, which may be payable to Executive pursuant to the terms of the
Company’s benefits plans or pursuant to Section 4.7 above. Any amounts payable
pursuant to this Section 7.2(b) shall be tendered to Executive within thirty
(30) days from the date of termination.

 

(c)    Termination by Company Without Cause or by Executive for Good Reason. If
the Company terminates Executive’s employment without Cause pursuant to Section
7.1(c) above, or if Executive terminates his employment for Good Reason pursuant
to Section 7.1(d) above, then Executive, even though no longer employed by the
Company, shall be entitled to receive: (i) a lump sum payment within thirty (30)
days after the Termination Date equal to the remainder of Executive’s current
year’s Salary; (ii) a lump sum payment within thirty (30) days after the
Termination Date in an amount equal to the maximum amount of Annual Bonus to
which Executive would have been eligible to receive for the calendar year in
which he was terminated; (iii) a lump sum payment within sixty (60) days
following termination in an amount equal to two (2) years’ Salary based on the
Executive’s Salary in effect immediately prior to termination of this Agreement;
(iv) to the extent that Executive and his immediate family are covered by
Company sponsored life and health benefits at the time of termination, Executive
shall be entitled to continue such coverage, either directly provided by the
Company or via reimbursement of any COBRA payments required to maintain such
coverage, for a period not to exceed eighteen (18) months from the date of such
termination.

 



Page 6

 



  

(d)    Termination by Executive without Good Reason. In the event that Executive
terminates this Agreement pursuant to Section 7.1(e) above, then Executive shall
be entitled to receive within thirty (30) days after the Termination Date a lump
sum payment equal to the remainder of Executive’s accrued but unpaid salary. 7.3
  Good Reason. For purposes of this Agreement, Executive shall have a Good
Reason for terminating employment with the Company if any one or more of the
following occur without Executive’s written consent:

 

(a)    a material diminution in Executive’s authority, duties or
responsibilities with the Company;

 

(b)    the assignment to Executive of any duties or responsibilities that, in
Executive’s reasonable judgment, are materially inconsistent with Executive’s
existing duties or responsibilities;

 

(c)    layoff or involuntary termination of Executive’s employment by the
Company, except in connection with the termination of Executive’s employment for
Cause or as a result of Executive’s retirement, Incapacity or death;

 

(d)    a reduction by the Company in Executive’s Salary;

 

(e)    the failure by the Company to continue in effect any employee benefit
plan in which Executive is participating at the Effective Date other than as a
result of the normal expiration of any such plan in accordance with its terms,
except to the extent that the Company provides Executive with substantially
equivalent benefits;

 

(f)     a Change of Control occurring (A) after January 1, 2014 with respect to
any Change of Control described in Section 1.3(i)-(iii) hereof, and (B) after
the date hereof with respect to any Change of Control described in Section
1.3(iv) and (v) hereof;

 

(g)    the imposition of any requirement that Executive be based outside the
Dallas-Fort Worth metropolitan area;

 

(h)   the Company’s failure to obtain the express assumption of this Agreement
by any successor to the Company as provided by Section 8.2 hereof; or

 

(i)     any violation by the Company of any agreement (including this Agreement)
between it and Executive.

 

Any Good Reason shall not be deemed to be waived by Executive’s continued
employment following an act or omission giving rise to such Good Reason;
provided, however, that a condition described in this Section 7.3 shall not
constitute Good Reason unless it is communicated by the Executive to the Company
in writing within sixty (60) days of the initial existence of the condition and
is not corrected by the Company within thirty (30) days of the date of the
Company’s receipt of such written notice.

 



Page 7

 

  

7.4   Section 280G Treatment. Notwithstanding anything in this Agreement to the
contrary, in the event it is determined by an accounting firm chosen by mutual
agreement of the Parties that any economic benefit, payment or distribution by
the Company to or for the benefit of the Executive, whether paid, payable,
distributed, or distributable pursuant to the terms of this Agreement or
otherwise (a “Payment”), would be subject to the excise tax imposed by Section
4999 of the Internal Revenue Code of 1986, as amended (the “Code”), (such excise
tax referred to in this Agreement as the “Excise Tax”), then the value of any
such Payments payable under this Agreement which constitute “parachute payments”
under Section 280G(b)(2) of the Code, as determined by the accounting firm, will
be reduced so that the present value of all Payments (calculated in accordance
with Section 280G of the Code and the regulations thereunder), in the aggregate,
equals the Safe Harbor Amount. The “Safe Harbor Amount” is equal to 2.99 times
the Executive’s “base amount,” within the meaning of Section 280G(b)(3) of the
Code.

 

7.5   Mitigation Not Required. Executive shall not be required to mitigate the
amount of any payment(s) provided for in this Agreement either by seeking
employment or otherwise. Furthermore, the Company shall not be entitled to set
off or reduce any payments owed to Executive under this Agreement by the amount
of earnings or benefits received by Executive in any future employment.

 

8.Assignment and Succession.

 

8.1   No Assignment by Executive. This Agreement is personal to Executive and
shall not be assignable by Executive otherwise than by will or the laws of
descent and distribution. This Agreement shall inure to the benefit of and be
enforceable by Executive’s legal representatives.

 

8.2   Succession. This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns. The Company may assign this
Agreement only to an assignee that agrees to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place. The failure of any assignee of the Company
to expressly assume to perform this Agreement in writing, which is not remedied
within ten (10) business days after receipt of written notice from Executive
notifying the Company or the Company’s assignee of such failure, shall, at the
election of Executive, constitute Good Reason for Executive to terminate
pursuant to Section 7.1(d).

 

9.Restrictive Covenants.

 

9.1  Competition. During the Employment Term and in the event Executive’s
employment is terminated for any reason other than pursuant to Section 7.1(d)
for Good Reason, for a period of two (2) years from the date of termination,
Executive, in consideration of compensation to be paid to Executive hereunder,
will not directly or indirectly (as a director, officer, executive employee,
manager, consultant, independent contractor, advisor, or otherwise) engage in
competition with, or own any interest in, manage, control, perform any services
for, participate in or be connected with any business or organization which
engages in direct competition with the Company within the precious metal,
bullion, diamond or jewelry industries, within the geographic borders of each
State in which the Company conducts business during the Employment Term;
provided, however, that the provisions of this Section 9.1 shall not be deemed
to prohibit (i) Executive’s ownership of not more than 4.9% of the total shares
of all classes of stock outstanding of any publicly held company, whether
through direct or indirect stock holdings so long as Executive has no active
participation in such company or (ii) any of the current activities permitted by
Section 3.2 above.

  



Page 8

 

  

9.2   Activities Excluded. The Parties acknowledge and agree that if Executive
shall enter into any license or franchise agreement or comparable arrangement
with the Company or any subsidiary or affiliate of the Company for the operation
of a business also conducted by the Company or such subsidiary or affiliate,
Executive shall not be deemed to be “engaged” in any business in competition
with the business conducted by the Company for purposes of Section 9.1, provided
Executive has first obtained the approval of the Board.

 

10.          Indemnification. The Company hereby agrees to indemnify Executive
and hold him harmless to the fullest extent permitted by law against any and all
actions, claims, demands, proceedings, damages, losses or suits, including all
costs and expenses of defense (including, but not limited to, attorneys’ fees)
resulting from Executive’s good faith performance of his duties and obligations
with the Company.

 

11.          Notices. All notices which are required or may be given pursuant to
the terms of this Agreement shall be in writing and shall be sufficient in all
respects if given in writing and (i) delivered personally, (ii) mailed by
certified or registered mail, return receipt requested and postage prepaid,
(iii) sent via a nationally recognized overnight courier, or (iv) sent via
facsimile confirmed in writing as follows:

 

If to the Company:

 

DGSE Companies, Inc.

15850 Dallas Parkway Suite 140

Dallas, Texas 75248

Attention: Chief Executive Officer

 

If to Executive:

 

Christopher Brett Burford

4320 Hanover St.

Dallas, Texas 75225

 

or to such other address or addresses as either Party shall have designated in
writing to the other Party hereto; provided, however, that any notice sent by
certified or registered mail shall be deemed delivered on the date of delivery
as evidenced by the return receipt.

 

12.          Governing Law and Venue. This Agreement shall be governed by and
construed in accordance with the laws of the State of Texas, without giving
effect to any principle of conflict of laws that would require the application
of the law of any other jurisdiction. The venue for any dispute arising out of
this Agreement or Executive’s employment with the Company shall be exclusively
in the State District Court of Dallas County, Texas.

  



Page 9

 

  

13.          Severability. The Parties agree that, in the event that any court
of competent jurisdiction shall hold any provision of this Agreement to be
unenforceable, then such provision shall be deemed to be severed from the
remainder of this Agreement for the purpose only of the particular legal
proceedings in question, and all other covenants and provisions of this
Agreement shall in every other respect continue in full force and effect and no
covenant or provision shall be deemed dependent upon any other covenant or
provision.

 

14.          Waiver. Failure to insist upon strict compliance with any of the
terms, covenants or conditions hereof shall not be deemed a waiver of such term,
covenant or condition, nor shall any waiver or relinquishment of any right or
power hereunder at any one or more times be deemed a waiver or relinquishment of
such right or power at any other time or times.

 

15.          Entire Agreement; Modifications. Unless otherwise specified, this
Agreement, together with any previous Stock Grant Agreements or Stock Option
Agreements entered into between Executive and the Company, constitute the entire
and final expression of the agreement of the Parties with respect to the subject
matters hereof and supersede all prior agreements, oral and written, between the
Parties with respect to the subject matter hereof. This Agreement may be
modified or amended only by an instrument in writing signed by the Company and
Executive. The Parties agree that if the terms of this Agreement conflict with
any future merger agreements, asset purchase agreements or other agreements
relating to a Change of Control of the Company, then the terms of this Agreement
shall govern with respect to Executive notwithstanding any provision to the
contrary in any other agreement.

 

16.          Construction. This Agreement shall be construed as a whole
according to its fair meaning. The headings of paragraphs and sections are for
convenience of reference and are not part of this Agreement and shall not affect
the interpretation of any of its terms. The Parties acknowledge that each of
them has reviewed this Agreement and has had the opportunity to have it reviewed
by their respective attorneys and that any rule of construction to the effect
that ambiguities are to be resolved against the drafting party shall not apply
in the interpretation of this Agreement.

 

17.          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

18.          Compliance with Section 409A. The Parties intend that this
Agreement complies with Section 409A of the Code, where applicable, and this
Agreement will be interpreted in a manner consistent with that intention.
Notwithstanding any other provisions of this Agreement to the contrary, and
solely to the extent necessary for compliance with Section 409A of the Code and
not otherwise eligible for exclusion from the requirements of Section 409A, if
as of the date of Executive’s “separation from service” (within the meaning of
Section 409A of the Code and the applicable regulations) from the Company, (a)
Executive is deemed to be a “Specified Employee” and (b) the Company or any
member of a controlled group including the Company is publicly traded on an
established securities market or otherwise, no payment or other distribution
required to be made to Executive hereunder (including any payment of cash, any
transfer of property, and any provision of taxable benefits) solely as a result
of Executive’s separation from service shall be made earlier than the first day
of the seventh (7th) month following the date on which the Executive separates
from service with the Company.

 



Page 10

 

  



IN WITNESS WHEREOF, the Parties have entered into this Agreement as of the date
first written above.

 

 



  DGSE Companies, Inc.             By: /s/ James J. Vierling     Title: CEO    
                          /s/ Christopher Brett Burford       Christopher Brett
Burford               Dated:  October 29, 2013  



  



Page 11

